                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-9118-MWF (KS)                                        Date: November 8, 2019
Title       Randall Rodgers v. Felipe Martinez et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                            N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On October 23, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a civil rights
complaint pursuant to Bivens v. Six Unnamed Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971). (Dkt. No. 1.)

         In the Complaint, Plaintiff complains that: he has not had access to the law library, which
has effectively denied him access to the courts (Complaint at 1-2); unnamed prison staff are
“staging fights between inmates” other than Plaintiff (Complaint at 3); and unnamed prison staff
members, including one Officer Magana, are “tak[ing] inmates’ recreation rights,” by cancelling
recreation for haircuts and/or telling inmates they cannot go to recreation because their cells are
not in order (Complaint at 4). The only named defendant is the warden of the institution where
Plaintiff is held, Felipe Martinez Jr., but the Complaint contains no allegations indicating that
Defendant Martinez personally participated in, or otherwise caused, the alleged constitutional
deprivations, nor does the Complaint indicate whether Plaintiff is suing Defendant Martinez in his
personal or official capacity. (See generally Complaint.) As such, the Complaint fails to state a
claim upon which relief can be granted and is subject to dismissal. See FED. R. CIV. P. 8; United
States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011)
(complaint violates Rules 8 if a defendant would have difficulty understanding and responding to
it); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to dismiss civil rights
complaints brought by prisoners if the court determines that the complaint, or any portion thereof,
fails to state a claim upon which relief can be granted).

       Also on October 23, 2019, the Court notified Plaintiff that he had failed to pay the filing
fee and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two weeks


CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-9118-MWF (KS)                                      Date: November 8, 2019
Title       Randall Rodgers v. Felipe Martinez et al


have now passed and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment
of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than November
29, 2019, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the November 29, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
